DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to remarks filed on 3/24/2022. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 112(b) rejections have been fully considered but are not deemed to be persuasive.

	On pages 5-6 of the remarks with respect to claim 6, applicant contends that “a multi-condition event refers to an event where multiple conditions occur before the event is recognized as having completed”, “not all of those conditions need occur simultaneously, and thus, there may naturally be a condition which occurs later than another condition”, and furthermore relies on par. [0024] of the instant specification describing: the DSM identifying a number of clock cycles the system spends in a particular phase of a power state transition, where the phase is marked by two conditions (e.g., power values) that indicate the beginning and the end of the power state transition. According to the remarks, par. [0024] also describes “a DSM indication would be sent after the end of the power state transition is detected and would indicate the number of clock cycles that occurred between when the first condition (the first power value) was detected and when the second condition (the second power value) was detected”. Applicant also relies on Fig 4 to attempt to counter the rejection. However, all these features remarked and being relied upon by the applicant are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant also notes on page 6 of the remarks: “If this is not the argument the Office is intending to make, Applicant respectfully submits that the rejection is not "clearly stated," as required by the MPEP. See MPEP § 706”. In response, it is noted that applicant does not provide a substantive explanation why the rejection is not clearly stated. Applicant, instead, simply makes a statement that the rejection is not “clearly stated”. Mere attorney arguments and conclusory statements that are unsupported by factual evidence and substantive, persuasive explanation are entitled to little probative value. Jn re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).

	With respect to arguments against claim 16, it is noted that the claim recites the interrupt data and the DSM indication as event-based, where the DSM is configured to identify an event. The limitation “an extended performance monitor counter (EPMC) configured to indicate one or more of a plurality of detected events”. Given that the interrupt data and DSM indication are identified as an event, it is interpreted that the one or more detected events can refer to the interrupt data, or DSM indication, or both. Accordingly, when the EMPC indicates one detected event, including the identified event, instead of a plurality of detected events including the identified event, it is unclear how the one event detected can include both the identified event and a detected event. Furthermore, the detected event can include both interrupt data and DSM indication. Hence, one detective event cannot include three events. Accordingly, the rejection is maintained.

	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	On pages 8-9 of the remarks, applicant contends with respect to claim 10 that Lee does not disclose the claimed EMPC. Applicant contends that ‘"Performance monitor counter" is a term of art that refers to hardware counters within a processor that provide CPU performance statistics and data that otherwise difficult to access. PMCs are also known by other names, such as hardware performance counters (HPCs)’. In response, it is noted the claim does not recite these features mentioned in the remarks. Rather, the claim recites “extended performance monitor counter (EPMC)”. The feature(s) upon which applicant relies (i.e., hardware, counter within a processor, provide CPU performance statistics and data that otherwise difficult to access) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant also contends that according to Lee, “the graphical software module C is external to the processor being analyzed” and “the data reported by graphical software module C is easily accessible via the transmission interface”. In response, it is noted that the claim does not recite any feature that clarifies whether the DSM or EPMC are required to be external to each other, or whether there it can be difficult for the DSM and EMPC to exchange data with each other. Accordingly, the rejection is maintained.

	With respect to the arguments presented for claim 16 on pages 9-10 of the remarks, it is first noted that applicant’s contention that Lee does not disclose the claimed EMPC is not persuasive according to the same reasons given above for claim 10 above, with the primary reason being that the features relied upon in the remarks are not recited in the claim language. Secondly, it is clarified that Lee’s debugging control system (A), core under debug (B), and graphical interface software module (C) are interpreted as the claimed integrated circuit.

With respect to arguments presented for claim 1 on pages 10-12 of the remarks, it is first noted that any arguments made with respect to claims 10 and 16 are irrelevant to claim 1, given that the features recited in claim 1 are not the same as features recited in claims 10 and 16. The rejection of claim 1 is under Lee in view of Bansal, whereas the rejections of claims 10 and 16 are under Lee. Secondly, Bansal is introduced to modify the integrated circuit of Lee, which includes debugging control system (A), core under debug (B), and graphical interface software module (C). The office action does not state Bansal is replacing any component of Lee, contrary to applicant’s contention.  Hence, is in unclear what applicant considers as a different integrated circuit as remarked. As to the arguments that contend that the combination of Lee and Bansal is improper because “adjusting the sequencer engine 200 to be off chip from the cores being monitored constitutes an improper change of the principle of operation of the sequencer engine of Bansal, as the timing constraints of the sequencer engine 200 would be violated”, it is noted that the Office Action does not state anything with regards to changing or modifying any component off chip or on chip, and it is also unclear how these contended adjustments relate to the claim language because the claim does not recite anything about different integrated circuits, cores, and certain components being either on the same chip/core or different chip/core. It is further noted that in contending improper combination of Lee and Bansal, applicant highlights certain portions of Bansal (i.e., Fig 2 par. [0032], [0043] stated on remarks page 12). It is noted that with arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). According the reasons given, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, it is recited that the debug data indicates a last condition of the identified event. According to base claim 1, it is recited that an event is identified based on the debug data and a DSM indication is output in response to identifying the event. It is unclear how the debug data can indicate a last condition of the identified event, when claim 1 has established that the event is identified based on the debug data and a DSM indication is output as result. It is also unclear what “multi-condition event” and “last condition” in relation to the “multi-condition event” is specifically referring to. Clarification is required.

Claim 7 is rejected by virtue of its dependency to rejected base claim 6.

Claim 11 is rejected according to similar reasons given above for claim 6.

Regarding claim 16, it is recited “an extended performance monitor counter (EPMC) configured to indicate one or more of a plurality of detected events” and then recites the one or more events can include “the identified event”, “the DSM indication, or both”. Since the claim recites the non-inclusive term “or”, when it is interpreted that the EMPC indicates one detected event, it is unclear how the detected event can be both the identified event and the DSM indication. Clarification is required.

Regarding claim 17, when it is interpreted that the detected event in base claim 16 is the DSM indication, it is unclear how there can be an identified event in claim 17. Clarification is required.

Regarding claim 18, when it is interpreted that the detected event in base claim 16 is the DSM indication, it is unclear how there can be an identified event in claim 18. Clarification is required.

Regarding claim 19, when it is interpreted that the detected event in base claim 16 is the identified event, it is unclear how there can be a DSM indication in claim 18. Clarification is required.

Regarding claim 20, when it is interpreted that the detected event in base claim 16 is the DSM indication, it is unclear how there can be an identified event in claim 20. Clarification is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (20140075255, pub. Mar. 13, 2014), hereinafter “Lee”.

Regarding independent claim 10, Lee discloses:
A method, comprising: 
receiving, by a debug state machine (DSM), first debug data via a debug interconnect (see Lee, Fig 1 par. [0028]: In the debug mode, data in the core under debug (B) is transmitted to the shift buffer 22 via a pathway of at least one scan chain (3) and is temporarily saved in the shift buffer 22.  Then the data is used by the trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition, and see par. [0033]: the debug control module 2 controls debug flows by a finite-state machine (FSM)); 
comparing, by the DSM, the first debug data to an event list stored at the DSM (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event.  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition, and see Fig 4A, 4B par. [0031]: The trigger event recorder 211 includes at least one record buffer 2111 for recording trigger signals and a comparator 2112 for checking whether the trigger signals match the trigger event.  The comparator 2112 compares the trigger signal with a trigger value or another trigger signal to get the relation therebetween and output the comparison result); and 
in response to the first debug data matching a first portion of a first entry of the event list, sending a DSM indication to an extended performance monitor counter (EPMC) that indicates that a first event has been detected (see Lee, Fig 1 par. [0034]: when the trigger comparator circuit 21 detects that the internal state of the core under debug (B) satisfies the trigger condition or the operated clock cycle is over the search range, the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), and see Fig 7-9, par. [0035]: The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core conveniently).


Regarding claim 11, Lee further discloses: 
prior to receiving the first debug data, receiving, by the DSM, second debug data matching a second portion of the first entry, wherein the first entry corresponds to a multi-condition event, and wherein the first portion of the first entry corresponds to a last condition of the multi-condition event. (see Lee, par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, directly jump to the designated clock cycle, and see par. [0028]: The clock controller 1 outputs pause clock and recovery clock to the core under debug (B) within a specified search range of clock cycle for control of the core under debug (B), and see par. [0029]: the search range of the clock cycles is a part of the clock cycles while the core under debug (B) performing processing.  The trigger condition can be a single trigger event or a combination of a plurality of trigger events combined according to their logical relations, the sequencing order and the number of occurrences, and see par. [0032]: the search range of the clock cycles is a part (period) of the clock cycles when the core under debug (B) performs processing.  Step S2: Pausing clock and recovering clock within each clock cycle of the search range, and see par. [0034]: According to the comparison result, the trigger sequencer 2121 checks the sequencing order of the events and the trigger event counter 2122 counts the number of occurrences of each event.  Finally the conversion circuit 213 determines whether the logical relation of each trigger event satisfies the trigger condition.  If the trigger condition is not satisfied, the clock signal of the core under debug (B) is recovered.  After a clock cycle of the core under debug (B) operating normally, repeat the above steps until the trigger condition is satisfied or the operated clock cycle is over the search range).

Regarding claim 12, Lee further discloses subsequent to sending the DSM indication, receiving, by the DSM, an update to the event list (see Lee, par. [0034]: when the trigger comparator circuit 21 detects that the internal state of the core under debug (B) satisfies the trigger condition or the operated clock cycle is over the search range, the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), and see par. [0035]: The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core. Refer to FIG. 7 to FIG. 9, schematic drawings respectively showing an interface of a graphical interface software module of a debugging control system used to set up trigger conditions, select trigger signals and control debugging flowchart are revealed.  Finally, if the user wants to finish the verification of the core under debug (B), the clock of the core under debug (B) is recovered by the debugging control system (A) and then the core under debug (B) executes original programs).

Regarding claim 13, Lee further discloses:
subsequent to receiving the update to the event list, receiving, by the DSM, second debug data via the debug interconnect (see Lee, par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, and see Fig 1 par. [0028]: In the debug mode, data in the core under debug (B) is transmitted to the shift buffer 22 via a pathway of at least one scan chain (3) and is temporarily saved in the shift buffer 22.  Then the data is used by the trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition);  - 18-Attorney Docket Number: 1458-190299 
comparing, by the DSM, the second debug data to the event list (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event.  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition, and see Fig 4A, 4B par. [0031]: The trigger event recorder 211 includes at least one record buffer 2111 for recording trigger signals and a comparator 2112 for checking whether the trigger signals match the trigger event.  The comparator 2112 compares the trigger signal with a trigger value or another trigger signal to get the relation therebetween and output the comparison result); and 
in response to the second debug data matching an updated first portion of the first entry of the event list, sending a second DSM indication to the EPMC that indicates that a second event has been detected, wherein the second event is different from the first event, and wherein the DSM indication is the same as the second DSM indication (see Lee, Fig 1 par. [0034]: when the trigger comparator circuit 21 detects that the internal state of the core under debug (B) satisfies the trigger condition or the operated clock cycle is over the search range, the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), and see Fig 7-9, par. [0035]: The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core conveniently). 

Regarding claim 14, Lee further discloses wherein receiving the update to the event list comprises receiving the update via a basic input/output system (BIOS) update or a secure firmware update (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event, and see Fig 7-9 par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, where if the user wants to finish the verification of the core under debug (B), the clock of the core under debug (B) is recovered by the debugging control system (A) and then the core under debug (B) executes original programs).

Regarding claim 15, Lee further discloses wherein receiving the update to the event list comprises receiving the update from a user (see Lee, par. [0034]: when the trigger comparator circuit 21 detects that the internal state of the core under debug (B) satisfies the trigger condition or the operated clock cycle is over the search range, the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), and see par. [0035]: The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core. Refer to FIG. 7 to FIG. 9, schematic drawings respectively showing an interface of a graphical interface software module of a debugging control system used to set up trigger conditions, select trigger signals and control debugging flowchart are revealed.  Finally, if the user wants to finish the verification of the core under debug (B), the clock of the core under debug (B) is recovered by the debugging control system (A) and then the core under debug (B) executes original programs).

Regarding independent claim 16, Lee discloses:
An integrated circuit (IC) (see Lee, Fig 1 par. [0027]: a debugging control system (A) of the present invention is applied to a core under debug (B) and a graphical interface software module (C), and see par. [0007]: primary object of the present invention to provide cores designed for debugging and added into an intellectual property (IP) during the design of the integrated circuit), comprising: 
a debug state machine (DSM) configured to identify an event based on an event list stored at the DSM, in response to receiving debug data and pipeline trigger data, and to output a DSM indication in response to identifying the event (see Lee, Fig 1 par. [0028]: In the debug mode, data in the core under debug (B) is transmitted to the shift buffer 22 via a pathway of at least one scan chain (3) and is temporarily saved in the shift buffer 22.  Then the data is used by the trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition, and see Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event.  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition, and see Fig 4A, 4B par. [0031]: The trigger event recorder 211 includes at least one record buffer 2111 for recording trigger signals and a comparator 2112 for checking whether the trigger signals match the trigger event.  The comparator 2112 compares the trigger signal with a trigger value or another trigger signal to get the relation therebetween and output the comparison result, and see par. [0033]: the debug control module 2 controls debug flows by a finite-state machine (FSM)); and 
an extended performance monitor counter (EPMC) configured to indicate one or more of a plurality of detected events including the identified event, in response to receiving event-based interrupt data, the DSM indication, or both (see Lee, Fig 1 par. [0034]: when the trigger comparator circuit 21 detects that the internal state of the core under debug (B) satisfies the trigger condition or the operated clock cycle is over the search range, the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), and see Fig 7-9, par. [0035]: The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core conveniently).

Regarding claim 17, Lee further discloses wherein indicating the identified event comprises indicating a count of clock cycles during which the identified event occurred (see Lee, par. [0028]: The clock controller 1 outputs pause clock and recovery clock to the core under debug (B) within a specified search range of clock cycle for control of the core under debug (B), and see par. [0029]: the search range of the clock cycles is a part of the clock cycles while the core under debug (B) performing processing.  The trigger condition can be a single trigger event or a combination of a plurality of trigger events combined according to their logical relations, the sequencing order and the number of occurrences, and see According to the comparison result, the trigger sequencer 2121 checks the sequencing order of the events and the trigger event counter 2122 counts the number of occurrences of each event.  Finally the conversion circuit 213 determines whether the logical relation of each trigger event satisfies the trigger condition.  If the trigger condition is not satisfied, the clock signal of the core under debug (B) is recovered.  After a clock cycle of the core under debug (B) operating normally, repeat the above steps until the trigger condition is satisfied or the operated clock cycle is over the search range, and see par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, directly jump to the designated clock cycle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20140075255, pub. Mar. 13, 2014), in view of Bansal et al. (20140245076, pub. Aug. 38, 2014), hereinafter “Bansal”.

Regarding independent claim 1, Lee discloses:
An integrated circuit (IC) (see Lee, Fig 1 par. [0027]: a debugging control system (A) of the present invention is applied to a core under debug (B) and a graphical interface software module (C), and see par. [0007]: primary object of the present invention to provide cores designed for debugging and added into an intellectual property (IP) during the design of the integrated circuit), comprising: 
a debug controller configured to selectively output debug data on a debug interconnect (see Lee, Fig 1 par. [0028]: In the debug mode, data in the core under debug (B) is transmitted to the shift buffer 22 via a pathway of at least one scan chain (3) and is temporarily saved in the shift buffer 22.  Then the data is used by the trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition); 
a debug state machine (DSM) configured to identify an event based on the debug data and to output a DSM indication in response to identifying the event, wherein the DSM is configured to identify the event based on programmable event information (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event.  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition, and see Fig 7-9 par. [0035]: an interface of a graphical interface software module of a debugging control system used to set up trigger conditions, select trigger signals and control debugging, and see par. [0033]: the debug control module 2 controls debug flows by a finite-state machine (FSM)); and …

Lee further discloses in Fig 1 par. [0034] that the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C).

Lee does not explicitly disclose:
… an extended performance monitor counter (EPMC) configured to indicate a plurality of detected events including the identified event, wherein the EPMC is configured to indicate the identified event in response to the DSM indication.

However, Bansal discloses:
… an extended performance monitor counter (EPMC) configured to indicate a plurality of detected events including the identified event (see Bansal, Fig 2 par. [0042]: The output 224 of the trigger event bus 225 is coupled to a sequencer engine 200 of the sequencer user interface module 193.  The sequencer engine 200 receives trigger event data produced by any one of the SoC monitoring sources 254 that are transmitted along the trigger an event bus 225.  This trigger event data may be categorized, sorted, and stored by the sequencer engine 200 and the sequence memory module 206, and see par. [0043]: in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 may communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206), wherein the EPMC is configured to indicate the identified event in response to the DSM indication (see Bansal, Fig 2 par. [0044]: The sequencer engine 200 may also issue commands to a trace packet generator 209 based on programming instructions that the engine 200 may receive from the debug software 263.  The sequencer engine 200 may issue its commands to the trace packet generator 209 in response to certain trigger event data that it receives and which is identified/specified by the debug software 263.  The trace packet generator 209 may generate trace packets and transmit those packets to a debug trace multiplexer 215).

Lee and Bansal are analogous arts, because they are about debugging circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lee in which the debugging control system (A) transmits the state of the core under debug (B) saved in the memory into the graphical interface software (C), with the feature of the sequencer engine 200 which in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 can communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206, and issue commands to the trace packet generator 209 in response to certain trigger event data that it receives and which is identified/specified by the debug software 263, where the trace packet generator 209 can generate trace packets and transmit those packets to a debug trace multiplexer 215 as disclosed by Lee, with the motivation of preserving critical debug data, as disclosed by Bansal in par. [0004].

Regarding claim 2, the combination of Lee and Bansal further discloses wherein the EPMC is further configured to output event data in response to receiving event-based interrupt data, wherein the event-based interrupt data is different from the debug data (see Bansal, Fig 2 par. [0042]: The output 224 of the trigger event bus 225 is coupled to a sequencer engine 200 of the sequencer user interface module 193.  The sequencer engine 200 receives trigger event data produced by any one of the SoC monitoring sources 254 that are transmitted along the trigger an event bus 225.  This trigger event data may be categorized, sorted, and stored by the sequencer engine 200 and the sequence memory module 206, and see par. [0043]: in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 may communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206).

Regarding claim 3, the combination of Lee and Bansal further discloses wherein the DSM is further configured to identify the event based on at least one pipeline trigger (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event.  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition, and see Fig 7-9 par. [0035]: an interface of a graphical interface software module of a debugging control system used to set up trigger conditions, select trigger signals and control debugging).

Regarding claim 4, the combination of Lee and Bansal further discloses where the DSM is configured to receive the programmable event information via a basic input/output system (BIOS) update or a secure firmware update (see Lee, Fig 1, Fig 3 par. [0031]: The trigger comparator circuit 21 is composed of at least one trigger event recorder 211, at least one event processing unit 212, and a conversion circuit 213.  The conversion circuit 213 can be a look-up table conversion circuit.  The trigger event recorder 211 combines data of the shift buffer 22 to form trigger signals used to compare with the trigger event, and see Fig 7-9 par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, where if the user wants to finish the verification of the core under debug (B), the clock of the core under debug (B) is recovered by the debugging control system (A) and then the core under debug (B) executes original programs).

Regarding claim 5, the combination of Lee and Bansal further discloses wherein the DSM is configured to receive the programmable event information from a user (see Lee, Fig 7-9 par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, where if the user wants to finish the verification of the core under debug (B), the clock of the core under debug (B) is recovered by the debugging control system (A) and then the core under debug (B) executes original programs).

Regarding claim 6, the combination of Lee and Bansal further discloses wherein the identified event is a multi-condition event, and wherein the DSM is further configured to output the DSM indication in response to determining that the debug data indicates a last condition of the identified event (see Lee, par. [0028]: The clock controller 1 outputs pause clock and recovery clock to the core under debug (B) within a specified search range of clock cycle for control of the core under debug (B), and see par. [0029]: the search range of the clock cycles is a part of the clock cycles while the core under debug (B) performing processing.  The trigger condition can be a single trigger event or a combination of a plurality of trigger events combined according to their logical relations, the sequencing order and the number of occurrences, and see par. [0032]: the search range of the clock cycles is a part (period) of the clock cycles when the core under debug (B) performs processing.  Step S2: Pausing clock and recovering clock within each clock cycle of the search range, and see par. [0034]: According to the comparison result, the trigger sequencer 2121 checks the sequencing order of the events and the trigger event counter 2122 counts the number of occurrences of each event.  Finally the conversion circuit 213 determines whether the logical relation of each trigger event satisfies the trigger condition.  If the trigger condition is not satisfied, the clock signal of the core under debug (B) is recovered.  After a clock cycle of the core under debug (B) operating normally, repeat the above steps until the trigger condition is satisfied or the operated clock cycle is over the search range).

Regarding claim 7, the combination of Lee and Bansal further discloses wherein the DSM indication includes a count of cycles passed between a first condition of the identified event and the last condition of the identified event (see Lee, par. [0028]: The clock controller 1 outputs pause clock and recovery clock to the core under debug (B) within a specified search range of clock cycle for control of the core under debug (B), and see par. [0029]: the search range of the clock cycles is a part of the clock cycles while the core under debug (B) performing processing.  The trigger condition can be a single trigger event or a combination of a plurality of trigger events combined according to their logical relations, the sequencing order and the number of occurrences, and see According to the comparison result, the trigger sequencer 2121 checks the sequencing order of the events and the trigger event counter 2122 counts the number of occurrences of each event.  Finally the conversion circuit 213 determines whether the logical relation of each trigger event satisfies the trigger condition.  If the trigger condition is not satisfied, the clock signal of the core under debug (B) is recovered.  After a clock cycle of the core under debug (B) operating normally, repeat the above steps until the trigger condition is satisfied or the operated clock cycle is over the search range, and see par. [0035]: the graphical interface software (C) of the present invention can control the debugging control system (A) to enable repeat trigger under the same trigger condition, set a new trigger condition, directly jump to the designated clock cycle).

Regarding claim 8, the combination of Lee and Bansal further discloses wherein indicating the identified event comprises storing data describing the identified event in an event log of a memory device (see Bansal, Fig 2 par. [0042]: The output 224 of the trigger event bus 225 is coupled to a sequencer engine 200 of the sequencer user interface module 193.  The sequencer engine 200 receives trigger event data produced by any one of the SoC monitoring sources 254 that are transmitted along the trigger an event bus 225.  This trigger event data may be categorized, sorted, and stored by the sequencer engine 200 and the sequence memory module 206).

Regarding claim 9, the combination of Lee and Bansal further discloses wherein indicating the identified event comprises sending data describing the event to a user interface (see Lee, Fig 7-9 par. [0035]: an interface of a graphical interface software module of a debugging control system used to set up trigger conditions, select trigger signals and control debugging. The graphical interface software module (C) can also convert the data received into a waveform file so that the users can analyze internal state of the core conveniently).

Regarding claim 18, Lee discloses all the claimed limitations as set forth in the rejection of claim 17 above.

Lee does not does not disclose wherein the identified event comprises a power state phase change.

However, Bansal discloses wherein the identified event comprises a power state phase change (see Bansal, par. [0043]: in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 may communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206, and see par. [0054]: The RPM 260 may be responsible for managing power and reset conditions for all of the buses as well as the CPU 102A and other processor 102B.  When a fault/error condition/hang occurs that causes either or both processors 102 to stop or halt, the RPM 260 may reset the hardware of the entire SOC 122 as appropriate, and see par. [0068]: the sequencer engine 200 may generate a complete or finished signal 445 to indicate that it has finished its program after one or more triggering events.  This complete or finished signal generated in block 445 may be communicated to the resource power manager 26).

Lee and Bansal are analogous arts, because they are about debugging circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lee, with the feature of Bansal as described above, with the motivation of preserving critical debug data, as disclosed by Bansal in par. [0004].

Regarding claim 19, Lee discloses all the claimed limitations as set forth in the rejection of claim 17 above.

Lee does not does not disclose wherein the DSM indication comprises a power state monitor count.

However, Bansal discloses wherein the identified event comprises a power state phase change (see Bansal, par. [0043]: in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 may communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206, and see par. [0054]: The RPM 260 may be responsible for managing power and reset conditions for all of the buses as well as the CPU 102A and other processor 102B.  When a fault/error condition/hang occurs that causes either or both processors 102 to stop or halt, the RPM 260 may reset the hardware of the entire SOC 122 as appropriate, and see par. [0068]: the sequencer engine 200 may generate a complete or finished signal 445 to indicate that it has finished its program after one or more triggering events.  This complete or finished signal generated in block 445 may be communicated to the resource power manager 26).

Lee and Bansal are analogous arts, because they are about debugging circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lee, with the feature of Bansal as described above, with the motivation of preserving critical debug data, as disclosed by Bansal in par. [0004].

Regarding claim 20, Lee discloses all the claimed limitations as set forth in the rejection of claim 16 above.

Lee does not does not disclose wherein the identified event comprises a resync on fault event.

However, Bansal discloses wherein the identified event comprises a resync on fault event (see Bansal, par. [0043]: in addition to managing trigger event data received from the trigger event bus 225 and storing this data in its local memory module 206, the sequencer engine 200 may communicate with the debug bus transaction processor 193 in order to collect/retrieve debug data based on the trigger event data that is stored in the local memory module 206, and see par. [0074]: trigger event data may comprise the name of a software element causing a fault as well as a line number in software code which a fault occurred.  Trigger event data may comprise a source of a fault condition which may be in the form of interrupt/error/status change).

Lee and Bansal are analogous arts, because they are about debugging circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lee, with the feature of Bansal as described above, with the motivation of preserving critical debug data, as disclosed by Bansal in par. [0004].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111